SACKETT, Judge
(dissenting).
Brian Knecht has argued that, even if there was a fraudulent conveyance, plaintiff was not prejudiced and to allow the trial court’s judgment to stand would unjustly enrich the plaintiff. The majority has summarily dismissed this argument. I find these issues dispositive of resolving the appeal in Knecht’s behalf and dissent.
Stensland found someone to produce the seed corn with the understanding that Stens-land would share in the profits. Stensland assigned the contract to Knecht in what the majority finds to be a fraudulent transfer. Had Stensland not assigned the production contracts to Knecht, there would have been no potential for earnings from the contracts because Stensland was not able to grow the corn himself. If the production contracts were profitable, Stensland could have shared in the profits.
In signing the production contract with Cenex, Knecht agreed to produce and deliver 125 acres of seed com of a particular type during the 1991 crop year. Knecht advanced all the money, labor and materials in the amount of $80,000 to produce the crop and was entitled to receive the market price for each bushel of seed corn produced pursuant to the contract. That is, Knecht was to receive $90,584 for crops costing him $80,000 to produce. Knecht would lose his investment if the yield did not cover the cost of production. So he also assumed a risk. Knecht received a first payment of $49,218. This did not pay his expenses. He was still $31,000 short of recouping his out-of-pocket expenses incurred in filling his duties under the contract. The majority decision allows Generic to be unjustly enriched at the expense of Knecht. Knecht loses $31,000 in out-of-pocket expenses, and he receives no compensation for the risk he assumed.
Even if the conveyance was fraudulent, plaintiff would be prejudiced at the most $10,584, that is what the contract generated over the cost of production.